    Case: 1:18-cv-07176 Document #: 40 Filed: 10/31/19 Page 1 of 3 PageID #:145




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CAZIM CAUSEVIC,                               )
on behalf of plaintiff and                    )
the classes defined below,                    )
                                              )
               Plaintiff,                     )       18 C 7176
                                              )
       vs.                                    )       Judge Alonso
                                              )       Magistrate Judge Valdez
DIRECT ENERGY SERVICES,                       )
LLC, and DOES 1-10,                           )
                                              )
               Defendants.                    )

                               STIPULATION OF DISMISSAL

       Plaintiff Cazim Causevic and Defendant Direct Energy Services, LLC, by and through

their undersigned counsel, hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to the

dismissal of Plaintiff Cazim Causevic’s individual claims against Defendant Direct Energy

Services, LLC. with prejudice and without costs. Plaintiff Cazim Causevic voluntarily dismisses

his class claims against defendant Direct Energy Services, LLC without prejudice and without

costs. Plaintiff Cazim Causevic voluntarily dismisses his claims against John Does 1-10 without

prejudice and without costs.

Respectfully submitted,

s/ Heather Kolbus                                            s/ William B. Thomas (w/ consent)
Daniel A. Edelman                                            William B. Thomas
Heather Kolbus                                               McDowell Hetherington, LLP
EDELMAN, COMBS, LATTURNER                                    1001 Fannin Street, Suite 2700
       & GOODWIN, LLC                                        Houston, TX 77002
20 S. Clark Street, Suite 1500                               (713) 337-5580
Chicago, IL 60603
(312) 739-4200                                               Joshua M. Feagans
                                                             Griffin | Williams LLP

                                                  1
Case: 1:18-cv-07176 Document #: 40 Filed: 10/31/19 Page 2 of 3 PageID #:146




                                               21 N. Fourth Street
                                               Geneva, IL 60134
                                               (630) 524-2563




                                     2
    Case: 1:18-cv-07176 Document #: 40 Filed: 10/31/19 Page 3 of 3 PageID #:147




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on October 31, 2019, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, which caused
notice via email to be sent to the following:

       William B. Thomas - William.thomas@mhllp.com
       McDowell Hetherington, LLP
       1001 Fannin Street, Suite 2700
       Houston, Texas 77002

       Joshua M. Feagans - jfeagans@gwllplaw.com
       Griffin | Williams LLP
       21 N. Fourth St.
       Geneva, Illinois 60134

                                                            s/ Heather Kolbus
                                                            Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                3
